Citation Nr: 0107817	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-02 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased evaluation for left ear otitis 
media, status post mastoidectomy, currently evaluated as 
10 percent disabling.

2. Entitlement to an increased (compensable) evaluation for 
left ear hearing loss for the period prior to June 10, 
1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
left ear hearing loss for the period commencing June 10, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO). 

During the pendency of the veteran's current appeal, a rating 
decision in August 2000 denied as not well grounded his 
claims of entitlement to service connection for right ear 
hearing loss and tinnitus and, also, denied as not well 
grounded his claim of entitlement to service connection for 
vertigo as secondary to otitis media of the left ear.  In 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The Board points out to the veteran that 
the VCAA eliminated the requirement that service connection 
claims be "well grounded" and provides that a veteran whose 
claims were denied as not well grounded may request that the 
RO further develop the evidence and readjudicate the claims, 
under certain circumstances.  The Board advises the veteran 
to confer with his representative concerning these matters. 


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Under VA rating criteria, otitis media is not more than 
10 percent disabling. 

3.  At a VA audiological examination in August 1998, the pure 
tone threshold average in the left ear was 104 decibels and 
speech discrimination ability in the left ear was 72 percent. 

4.  Effective June 10, 1999, VA rating criteria provided that 
hearing loss in one ear may be rated on pure tone thresholds 
alone, when the pure tone thresholds are above a specified 
level.  


CONCLUSIONS OF LAW

1. An evaluation in excess of 10 percent for left ear otitis 
media, status post mastoidectomy, is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2000).

2.  The criteria for a compensable rating for left ear 
hearing loss for the period prior to June 10, 1999, have not 
been met. 38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998 & 2000).

3.  An evaluation in excess of 10 percent for left ear 
hearing loss for the period commencing June 10, 1999, is not 
warranted. 38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded VA ear and 
audiological examinations to assist in rating his service 
connected disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the reports of the 
examination reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted appropriate examinations, and rendered appropriate 
diagnoses. For these reasons, the Board finds that the 
examinations were adequate for rating purposes.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the Board will proceed to consider the claim on the 
merits. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

I. Left Ear Hearing Loss

Regulations provide that compensation is payable for total 
deafness in one ear as a result of service connected 
disability and total deafness in the other ear as a result of 
non-service connected disability as if both disabilities were 
service connected.  38 C.F.R. § 3.383(a)(3) (2000).  
Otherwise, the provisions of the rating schedule apply to 
evaluations of service connected hearing loss in only one ear 
(unilateral service connected hearing loss).  Under rating 
criteria in effect during the pendency of the veteran's 
appeal, unilateral service connected hearing loss warrants no 
more than an evaluation of 10 percent.  During the pendency 
of the veteran's appeal, total deafness in his non-service 
connected right ear has not been demonstrated, and so the 
maximum schedular rating for left ear hearing loss for any 
period of time is 10 percent.

The criteria for rating hearing impairment were revised, 
effective June 10, 1999.  As noted above, under either the 
former criteria or the revised criteria, the maximum 
schedular rating for unilateral service connected hearing 
loss is 10 percent.  The RO has assigned a rating of 10 
percent for the veteran's left ear hearing loss, effective 
June 10, 1999, the date of revision of the rating criteria.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when the law or regulations change during the pendency of an 
appeal, the version more favorable to the veteran shall be 
applied.  However, if the amended regulation is more 
favorable to the claimant, under 38 U.S.C.A. § 5110(g), VA 
may, if warranted by the facts of the case, award an 
increased rating based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000, (April 10, 2000).

In the instant case, the RO determined that the revised 
criteria for rating the veteran's left ear hearing loss are 
more favorable to him, and the Board agrees.  Revised 
38 C.F.R. § 4.86, which is a new provision of the rating 
schedule, provides that, when the pure tone threshold at each 
of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be determined from 38 C.F.R. 
§ 4.85(h), Table VI or Table VI A, whichever results in the 
higher numeral.

After the veteran asserted his increased rating claim on June 
12, 1998, he was afforded a VA audiological examination in 
August 1998, which showed, for the left ear, a pure tone 
threshold average of 104 decibels and speech discrimination 
ability of 72 percent.  Under Table VI, which is based on 
pure tone threshold average and speech discrimination (and 
which was not changed by the regulatory amendment), speech 
discrimination of 72 percent and a pure tone threshold 
average of greater than 98 decibels equates to Level VII 
hearing.  Under Table VII, which is used to derive the 
disability rating  (and which was also not changed by the 
regulatory amendment), Level VII hearing in the left ear and 
Level I hearing in the non-service connected right ear 
warrants a noncompensable rating.  However, because all pure 
tones at the August 1998 VA audiological examination were 55 
decibels or more, Table VI A may be used.  Under that Table, 
pure tone thresholds of 95 at 1000 Hertz, 100 at 2000 Hertz, 
110 at 3000 Hertz, and 110 at 4000 Hertz produce a pure tone 
threshold average of 103 plus, which equates to Level X 
hearing.  Under Table VII, Level X hearing in the left ear 
and Level I hearing in the right ear warrants a 10 percent 
rating.  However, under 38 U.S.C.A. § 5110(g) and VAOPGCPREC 
3-2000, the 10 percent rating may only be made effective as 
of the date of the regulatory change, June 10, 1999, which is 
what was done by the RO in this case.

For the reasons stated above, the Board concludes that the 
veteran is not entitled to a compensable rating for left ear 
hearing loss for the period prior to June 10, 1999, and he is 
not entitled to a rating in excess of 10 percent for left ear 
hearing loss for the period commencing June 10, 1999.   


II. Left Ear Otitis Media

Under the rating criteria in effect prior to June 10, 1999, 
38 C.F.R. § 4.87a, Diagnostic Code 6200 provided a maximum 
schedular rating of 10 percent for chronic suppurative otitis 
media during the continuance of the suppurative process.  
Under the revised criteria effective June 10, 1999, 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 provides a maximum schedular 
rating of 10 percent for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration or with aural polyps.

In the veteran's case, he was treated for left ear otitis 
media while he was on active duty.  Private treatment records 
from March to June 1994 noted that he had undergone a 
mastoidectomy several years before, that the left mastoid 
cavity was clean and that the left tympanic membrane was 
intact.  A report of a September 1994 VA ear examination 
noted the same findings.  A March 1998 CT scan of the 
veteran's left auditory canal showed no evidence of an 
acoustical neuroma or other significant abnormality.  A 
private physician who examined the veteran in March 1998 
noted no left ear drainage, and found that, except for a 
large cavity from the radical mastoidectomy, left ear otitis 
media was asymptomatic.  Another private physician reported 
similar findings in July 1998.  A VA ear examination in 
August 1998 included an otoscopy, which revealed left ear 
post-mastoidectomy status which precluded acoustic 
immittance.  A VA ear examination in May 1999 found a normal 
left ear canal, no signs of infection or inflammation and a 
bulgy left tympanic membrane. The veteran testified at a 
personal hearing in April 1999 that he has an ear infection 
"maybe once or twice a year", for which he is treated by 
his private physician.

Although suppuration has not been noted by private or VA 
physicians in recent years, the Board will assume that the 
veteran's left ear otitis media is periodically suppurative.  
However, the maximum schedular rating of 10 percent for 
suppurative otitis media is in effect and the rating schedule 
does not provide a rating higher than 10 percent for otitis 
media.  Consequently, entitlement to a rating in excess of 10 
percent for left ear otitis media is not established.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's left ear hearing loss and otitis media is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted. The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

An increased evaluation for left ear otitis media, status 
post mastoidectomy, is denied. 

An increased (compensable) evaluation for left ear hearing 
loss for the period prior to June 10, 1999, is denied.

An evaluation in excess of 10 percent for left ear hearing 
loss for the period commencing June 10, 1999, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

